DETAILED ACTION
This is the second Office Action regarding application number 16/729,928, filed on 12/30/2019, which is a continuation of PCT/JP2018/020771, filed on 05/30/2018, and which claims foreign priority to JP2017-130575, filed on 07/03/2017.
This action is in response to the Applicant’s Response dated 06/29/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claims 1 and 10 are amended.
Claims 1-20 are examined below.
The rejection of claim 10 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments

As now explained below, TAKAHAMA teaches the newly claimed features of the first and second transparent electrode layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA (JP 2011-176010 A; English machine translation provided) in view of TAKAHAMA (US 2016/0093754 A1).
Regarding claim 1, MARUYAMA teaches a solar cell of a back electrode type solar cell, the solar cell comprising: 
a semiconductor substrate (semiconductor substrate 1, para. 33);

a second conductivity type semiconductor layer and a second electrode layer sequentially laminated on an other part of the back surface of the semiconductor substrate (second diffusion region 5 and second electrode 7/13, para. 33), 
wherein each one of the first electrode layer and the second electrode layer comprises a base conductive layer and a plating layer covering the base conductive layer (each electrode includes a base conductive layer 6/7 and a plating layer 12/13, where the plating layer materials may be noble metals, para. 63), 
the base conductive layer comprises a plurality of base finger parts arranged along a longitudinal direction of a base bus bar part so as to intersect the base bus bar part (Fig. 5 illustrates that the base conductive layer finger parts intersect with a bus bar part of the plating layer), and 
with respect to each one of the plurality of base finger parts, one end part and an other end part in a longitudinal direction of the base finger part are narrower than a middle part between the one end part and the other end part (Figs. 2 and 3 illustrate this dimension relationship).

    PNG
    media_image1.png
    531
    506
    media_image1.png
    Greyscale

MARUYAMA does not disclose expressly that the base conductor layer includes a bus bar part. MARUYAMA also does not disclose expressly first and second transparent electrode layers.
TAKAHAMA teaches an electrode layer where both the base conductive layer and the plating layer comprise a base bus bar part and a plurality of base finger parts. TAKAHAMA also teaches first and second transparent electrode layers formed on the first and second conductivity type semiconductor layers, respectively (6a and 7a formed of TCO, para. 44 and Fig. 2A).

    PNG
    media_image2.png
    599
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    557
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MARUYAMA and add a bus bar part to the base conductive layer along with first/second TCOs as taught by TAKAHAMA since the methods of forming the electrode structure are not particularly limited and stacked layers are a traditional method of forming electrodes, and may be formed of copper and metal alloys (TAKAHAMA, paras. 43 and 45).  The addition of a bus bar portion of the base conductive layer is also only a simple combination of structural configurations to achieve entirely expected and unremarkable results. MPEP 2143. 

Regarding claim 2, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 1, wherein each one of the plurality of base finger parts includes the one end part, the other end part and at least one of the middle part obtained by being equally divided into at least three parts in the longitudinal direction of the base finger part, and a volume of the one end part and a volume of the other end part are smaller than a volume of the at least one of the middle 

Regarding claim 3, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 1, wherein with respect to each one of the plurality of base finger parts, at least one of a width and a thickness is gradually decreased from the middle part toward the one end part and the other end part (MARUYAMA, Fig. 3 illustrates the claimed shape relationship, with a wider middle portion and two narrower portions on each end).

Regarding claim 15, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 1, wherein an insulating layer is interposed between the base conductive layer and the plating layer, and the insulating layer includes an opening allowing to physically and electrically connect the base conductive layer and the plating layer (insulating resin 16 has portions that separate the base conductive layers 6/7 from the plating layers 12/13 except for an opening that allows for direct electrical connection, MARUYAMA, Fig. 1).

Regarding claim 16, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell module comprising the solar cell according to claim 1 (the apparatus taught by modified MARUYAMA is a solar cell module).

Regarding claim 17, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 2, wherein with respect to each one of the plurality of base finger parts, at least one of a width and a thickness is gradually decreased from the middle part toward the one end part and the other end part (MARUYAMA, Fig. 3 illustrates the claimed shape relationship, with a wider middle portion and two narrower portions on each end).


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA (JP 2011-176010 A; English machine translation provided) in view of TAKAHAMA (US 2016/0093754 A1) as applied to claims 1 and 2 above, and further in view of YOON (US 2011/0247688 A1).
Regarding claims 4 and 18, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claims 1 and 2, but does not disclose expressly that with respect to each one of the plurality of base finger parts, the middle part includes at least two portions separated in a direction intersecting the longitudinal direction of the base finger part.
YOON teaches a separation between at least two portions in a middle part of the finger (Figs. 7 and 8).

    PNG
    media_image4.png
    347
    534
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MARUYAMA and include a separation between at least two portions in a middle part of the finger as taught by YOON to minimize current resistance and power loss (YOON, para. 82).


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA (JP 2011-176010 A; English machine translation provided) in view of TAKAHAMA (US 2016/0093754 A1) as applied to claim 1 above, and further in view of ZHANG (US 2014/0026953 A1).
Regarding claim 9, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 1, but does not disclose 
ZHANG teaches a conductive layer material having a silver powder component with particle sizes between 0.3-10 micrometers and second metal particles having a particle size of about 0.2 micrometers (200 nanometers) (paras. 12-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MARUYAMA and incorporate the claimed multiple metal particles with size ranges taught by ZHANG in order to provide suitable sintering behavior and appropriate contact formation and conductivity of the resulting solar cell (ZHANG, para. 13).

Regarding claim 10, the combination of MARUYAMA, TAKAHAMA, and ZHANG teaches or would have suggested the solar cell according to claim 9, wherein with respect to the metal powder abbreviated to PO and the metal particles abbreviated to PA, a ratio PO/PA is 2/8≤PO/PA≤8/2, wherein PO is a number of particles of metal powder and PA is a number of metal particles (ZHANG, paras. 11 and 16 teaches ratios within the claimed range).

Regarding claim 11, the combination of MARUYAMA, TAKAHAMA, and ZHANG teaches or would have suggested the solar cell according to claim 9, wherein material of the metal powder and the metal particles is silver (silver powder component can have diameters between 200 nanometers and 20 micrometers, so particles of this 

Regarding claim 12, the combination of MARUYAMA, TAKAHAMA, and ZHANG teaches or would have suggested the solar cell according to claim 11, wherein the base conductive layer further contains copper powder having a particle size of from 0.5 micrometers to 10 micrometers with a surface layer plated with noble metal (copper core, ZHANG, para. 14, also teaches gold/palladium/platinum material mixtures, paras. 13 and 15).

Regarding claim 13, the combination of MARUYAMA, TAKAHAMA, and ZHANG teaches or would have suggested the solar cell according to claim 9, wherein material of the metal particles is silver, and the metal powder is copper powder having a particle size of from 0.5 micrometers to 10 micrometers with a surface layer plated with noble metal (.

Regarding claim 14, the combination of MARUYAMA, TAKAHAMA, and ZHANG teaches or would have suggested the solar cell according to claim 12, wherein the noble metal contains at least one of silver, platinum, gold and palladium (ZHANG, paras. 13 and 15).


Claims 5-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA (JP 2011-176010 A; English machine translation provided) in view of TAKAHAMA (US 2016/0093754 A1) as applied to claims 1 and 2 above, and further in view of NISHIDA (US 2008/0149161 A1).
Regarding claim 5, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 1, wherein with respect to each one of the plurality of base finger parts, one end on the one end part is a proximal end located closest to the base bus bar part, and other end on the other end part is a distal end located farthest from the base bus bar part, but does not disclose expressly that the base conductive layer includes at least one base pad part located between the proximal end of the base finger part and the base bus bar part, and the at least one base pad part has a width wider than a width of the proximal end.
NISHIDA teaches a base bus bar part (40) and a base finger part (30), and a base pad part (alpha) that connects the bus bar and finger parts, and that has a width wider than a width of an end of the finger (Fig. 2B).

    PNG
    media_image5.png
    299
    495
    media_image5.png
    Greyscale



Regarding claim 6, the combination of MARUYAMA, TAKAHAMA, and NISHIDA teaches or would have suggested the solar cell according to claim 5, wherein the base pad part in the first electrode layer and the distal end of the base finger part in the second electrode layer are arranged adjacent to each other, and the base pad part in the second electrode layer and the distal end of the base finger part in the first electrode layer are arranged adjacent to each other (NISHIDA, Fig. 2B illustrates this claimed arrangement).

Regarding claim 7, the combination of MARUYAMA, TAKAHAMA, and NISHIDA teaches or would have suggested the solar cell according to claim 5, wherein the base conductive layer includes a plurality of the base pad parts arranged in the longitudinal direction of the base bus bar part (NISHIDA, Fig. 2B illustrates this claimed arrangement).

Regarding claim 8, the combination of MARUYAMA, TAKAHAMA, and NISHIDA teaches or would have suggested the solar cell according to claim 7, wherein the plurality of base pad parts is arranged at equal intervals (NISHIDA, Fig. 2B illustrates this claimed arrangement).

Regarding claim 19, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 2, wherein with respect to each one of the plurality of base finger parts, one end on the one end part is a proximal end located closest to the base bus bar part, and other end on the other end part is a distal end located farthest from the base bus bar part, but does not disclose expressly that the base conductive layer includes at least one base pad part located between the proximal end of the base finger part and the base bus bar part, and the at least one base pad part has a width wider than a width of the proximal end.
NISHIDA teaches a base bus bar part (40) and a base finger part (30), and a base pad part (alpha) that connects the bus bar and finger parts, and that has a width wider than a width of an end of the finger (Fig. 2B).

    PNG
    media_image5.png
    299
    495
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MARUYAMA and add a wider 

Regarding claim 20, the combination of MARUYAMA and TAKAHAMA teaches or would have suggested the solar cell according to claim 6, wherein the base conductive layer includes a plurality of the base pad parts arranged in the longitudinal direction of the base bus bar part (NISHIDA, Fig. 2B illustrates this claimed arrangement).

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721